     Case 1:19-cv-03351-VEC-RWL Document 248 Filed 03/29/21 Page 1 of 1




                                       March 29, 2021

                 PLAINTIFF’S LETTER REQUESTING AN ADJOURNMENT

Via ECF

The Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                     Re:    Aquavit Pharmaceuticals, Inc. v. U-Bio Med, et al.,
                            No. 19-CV-3351-VEC-RWL (S.D.N.Y.)
Dear Judge Lehrburger:

        Plaintiff respectfully requests an adjournment of the hearing regarding the
discovery and pre-motion conference scheduled for March 30, 2021 at 2:30 PM. Plaintiff
respectfully requests a two week adjournment. There have been no previous requests for
an adjournment.

        The reason for seeking an adjournment is because Plaintiff is in the process of
retaining a new lead counsel. Defendants do not consent to an adjournment sought by
Plaintiff.

                                                  Respectfully submitted,




                                                  Daniel J. Nevrivy
cc: Thomas J. Vetter (via ECF)
